DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant' s arguments, see pages 6-9, filed 9/21/2022, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made with respect to Precht (US4478672A), in view of Taylor (US20060124824A1), teaching “a first continuous unitary v-shaped axle having two arms attached to the opposing sides of the opening” and “two non-powered lower rollers mounted on the two arms of the first continuous unitary v-shaped axle”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6-7, and 13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Precht (US4478672A), in view of Taylor (US20060124824A1).
With respect to claim 1, the prior art of Precht teaches an automatic splicing apparatus for splicing together two ends of a sheet of tire material on a tire building drum [Col. 5, line 65 – Col. 6, line 1], the apparatus comprising: a splicer foot (Fig. 6, item 6) including: a splicer foot frame having an opening defined therein, the opening having opposing sides (Fig. 6, items 44, 127); and two non-powered lower rollers are arranged in a V-shape pattern (Fig. 6, item 42; [Col. 4, lines 4-12]); and a plurality of powered upper rollers configured to operate in coordination with the lower rollers to engage the ends of the sheet of tire material [Col. 5, lines 40-45].

Precht is silent on “a first continuous unitary v-shaped axle having two arms attached to the opposing sides of the opening” with the two non-powered lower rollers “mounted on the two arms of the first continuous unitary v-shaped axle”.  Precht instead teaches housing two sets of lower rollers within each of two windows (Fig. 6, items 123, 124) to maintain their v-shaped position [Col. 6, lines 16-23].
However, the prior art of Taylor teaches lower rollers (Fig. 2, items 17) supported in place by a continuous v-shaped unitary axle (Fig. 2, item 18) with arms extending into side support sections (Fig. 1, item 12; [0034-0036]). 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the use of windows to maintain the two groups of lower rollers in place, taught by Precht, with continuous v-shaped unitary axles with arms attached to opposing sides of a window opening, taught by Taylor.  The substitution to a double lower axle system in each window space would prima facie obviously improve motion of the roller sets because contact friction from the rollers resting within the window space could be eliminated, and would prevent contact between the roller sets in a window.  This modification would require an axial hole to be drilled in the rollers for the axle to pass through; this modification means would prima facie obviously be known to a person of ordinary skill in the art – for example, drilling an axial hole using a lathe.

With respect to claim 2, Taylor teaches the two continuous unitary V-shape axles have their arms (Fig. 1, items 15) attached to the opposing sides of the opening; and Precht teaches the roller sets (Fig. 6, items 42, 126) are positioned so first and second continuous unitary V-shape axles must be oriented in the same direction (Fig. 6).
With respect to claim 3, Precht teaches the splicer foot frame includes a toe (Fig. 6, centerline area of base item 6 on upper-left) defining a forward end of the splicer foot frame; and the continuous unitary V-shape axles taught by Taylor would be pointed in a forward direction.
With respect to claim 4, Precht teaches the splicer foot frame further includes a heel (Fig. 6, centerline area of base item 6 on lower-right) and two side rails (Fig. 6, left and right ends of base item 6 outside of windows 123, 124) extending from the toe to the heel; and the continuous unitary V-shape axles taught by Taylor would extend between the two side rails.
With respect to claim 6, Precht teaches the splicer foot frame further includes a center frame portion spanning between the two side rails and spaced from the toe and the heel (Fig. 6, centerline of base item 6 from upper-left to lower-right)  so that a first frame opening is defined between the toe, the center frame portion and the two side rails (Fig. 6, item 123), and so that a second frame opening is defined between the heel, the center frame portion and the two side rails (Fig. 6, item 124); the first and second continuous unitary V-shape axles located in the first frame opening (Fig. 6, items 126); and at least two further continuous unitary V-shape axles carrying additional non-powered lower rollers are located in the second frame opening (Fig. 6, items 42).
With respect to claim 7, Precht teaches the plurality of powered upper rollers includes: a plurality of powered upper preparation rollers (Fig. 6, items 87) configured to operate in coordination with the lower rollers [Col. 6, lines 29-31] in the first frame opening to pull the two ends of the sheet of tire material toward each other over the splicer foot frame as the splicer foot advances in the forward direction relative to the sheet of tire material [Col. 7, lines 34-44]; and a plurality of powered upper splicer rollers configured to operate in coordination with the lower rollers in the second frame opening to splice together the two ends of the sheet of tire material as the upper splicer rollers and the splicer foot advance together in the forward direction relative to the sheet of tire material [Col. 7, lines 44-55].
With respect to claim 13, Precht teaches the non-powered lower rollers in the splicer foot frame have a “significantly” smaller diameter than the upper rollers [Col. 4, lines 9-12].
Precht, in view of Taylor is silent on the foot frame thickness of no greater than 3/8 of an inch; and the non-powered lower rollers each have a diameter of no greater than 3/8 of an inch.
However, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that minimizing the foot and lower rollers between the tire sheet materials and the forming drum would be preferable to avoid defects to the tire product.  Additionally, tires come in various sizes and dimensions that are not taught by Precht, in view of Taylor.  Scaling down the size of the splicing apparatus to conform to the manufacture of smaller tires would not affect the performance the device; therefore, the claimed device would not be patentably distinct from the prior art device.  See MPEP 2144.05(IV)(A).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Precht (US4478672A), in view of Taylor (US20060124824A1), as set forth above in the rejection of claim 7, and further in view of Hammond (US4044876A).
With respect to claim 5, Precht, in view of Taylor, teaches the side rails of the splicer foot frame have opposed pairs recesses for admitting the axle arms. 
Precht, in view of Taylor, is silent on and each of the continuous unitary V-shape axles having non-circular ends closely received in one of the opposed pairs of the non-circular recesses of the side rails so that the continuous unitary V-shape axles are fixedly held between the side rails.
However, the prior art of Hammond teaches non-circular axle arm endings (Fig. 3, items 18A’, 18B’), shown by example as hexagonal [Col. 6, lines 59 – Col. 7, line 1], designed to fit tightly into a vertical slit of supporting side rails (Fig. 3, items 21’, 27’; [Col. 7, lines 2-15]).  The non-circular shape prevents any rotation and, therefore, any change in orientation of the axle.  The vertical slit only allows limited vertical sliding movement of the axle.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of a non-circular axle arm ending and a non-circular opening on the axle-supporting side rails to prevent axle position changes, taught by Hammond, to prevent similar change in the axle position or orientation in the apparatus taught by Precht, in view of Taylor, in the same way.  This would require modification of the axle arm ends and the side support rail openings to non-circular shapes.
The presence of a vertical slit as a side rail support holding the axle for the apparatus of Precht, in view of Taylor and Hammond, would prima facie obviously fix the axle from moving in any direction, since only downward forces appear to act upon the lower rollers in the tire splicing apparatus.  This would prevent any upward movement of the axle arms in the slits.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Precht (US4478672A), in view of Taylor (US20060124824A1), as set forth above in the rejection of claim 7, and further in view of Grolleman (US20180126660A1).
With respect to claim 8, Precht teaches the plurality of powered upper preparation rollers includes two powered cylindrical rollers arranged in a V-shape pattern and having ends of the rollers in meshed engagement with each other so that the two cylindrical rollers rotate together (Fig. 6, items 88) one driving the other [Col. 5, lines 40-48]; and the plurality of powered upper splicer rollers includes a pair of powered rollers having roller teeth meshed with each other (Fig. 6, items 94).
Precht, in view of Taylor, is silent on the plurality of powered upper splicer rollers being truncated conical rollers.
However, the prior art of Grolleman teaches an automatic splicing apparatus (Fig. 4, item 5) for splicing together two ends of a sheet of tire material (Fig. 4, item 92) on a tire building drum (Fig. 4, item 2; [0044]), with truncated conical upper stitcher wheels (Fig. 8, items 54; [0056]) operationally coupled to a stitcher drive (Fig .4, item 7; [0056]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the shape of the sets of upper gears (Fig. 6, items 87, 93), taught by Precht, in view of Taylor, with the truncated conical-shaped upper gears taught by Grolleman, as Grolleman teaches beveled or frustoconical gear shapes are preferable for a tire material splicing apparatus [0054].  See MPEP 2143(I)(B).
With respect to claim 12, Precht teaches a tire material splicing apparatus comprising upper and lower rollers moving as a unit along a tire material seam line.
Precht, in view of Taylor, is silent on the upper splicer rollers being movable up and down relative to the splicer foot frame.
However, Grolleman teaches the plurality of powered upper rollers are movable up and down relative to the splicer foot frame, via a Z-direction adjustment device (Fig. 6, item 57; [0055]).  This feature allows tire material plies of different thickness to be received and stitched between the stitcher foot and the stitcher head [0055].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique, taught by Grolleman, of a Z-direction adjustment device to move the plurality of powered upper splicing rollers up and down relative to the splicer foot frame, to improve the similar splicing apparatus, taught by Precht, in view of Taylor, in the same way to allow relative movement between the upper and lower rollers which would allow tire material plies of different thickness to be received and stitched between the stitcher foot and the stitcher head.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Precht (US4478672A), in view of Taylor (US20060124824A1), as set forth above in the rejection of claim 7, and further in view of Pizzorno (US4967823A).
With respect to claim 9, Precht teaches the plurality of powered upper preparation rollers and the splicer foot are included in a splicer foot assembly (Fig. 6), the splicer foot assembly being translatable in a forward [Clm 5] direction as a unit, the forward direction being defined as the direction in which the V-shape axles point.
Precht, in view of Taylor, is silent on the splicer foot assembly being translatable in a rearward direction as a unit. 
However, the prior art of Pizzorno teaches a splicing apparatus (Fig. 1, item 1) for splicing together two ends of a sheet of tire material (Fig. 1, items 35, 36), in both directions along the connecting edges of the tire materials [Col. 12, lines 13-32] using truncated conical upper and lower stitcher wheels (Fig. 1, items 26, 27, 20, 21).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of moving the stitching unit in either direction along the seam line of two tire material sheets, taught by Pizzorno, to improve the splicing apparatus taught by Precht, in view of Taylor, to yield the predicable result of bonding the tire material sheets and allowing the Precht, in view of Taylor, device to return to its starting position after completion of a splicing/stitching action.  See MPEP 2143(I)(D).

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Precht (US4478672A), in view of Taylor (US20060124824A1) and Pizzorno (US4967823A), as set forth above in the rejection of claim 9, and further in view of Grolleman (US20180126660A1).
With respect to claim 10, Precht, in view of Taylor and Pizzorno, teaches a tire material splicing apparatus comprising upper and lower rollers capable of moving as a unit forward and backward along a tire material seam line.
Precht, in view of Taylor and Pizzorno, is silent on the plurality of powered upper splicer rollers being translatable in the forward and rearward direction independently of the splicer foot assembly.
However, the prior art of Grolleman teaches a first drive member 271 is mounted to a second drive member 272 via a sliding element (Fig. 11A, item 273) slidable or movable back and forth with respect to the second drive member 272 in the stitching direction A [0069].  Grolleman teaches this sliding element compensates for variations in stitching speeds of the tire material [0071].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of a controlled sliding element, taught by Grolleman, to improve the similar tire material splicing apparatus, taught by Precht, in view of Taylor Pizzorno, to improve stitching quality in the same way by compensating for variations in stitching speeds of the tire material.  See MPEP 2143(I)(C).

With respect to claim 11, Precht, in view of Pizzorno, teaches a tire material splicing apparatus comprising upper and lower rollers capable of moving as a unit forward and backward along a tire material seam line.
Precht, in view of Taylor and Pizzorno, is silent on the upper preparation rollers being movable up and down relative to the splicer foot frame.
However, Grolleman teaches the plurality of powered upper preparation rollers are movable up and down relative to the splicer foot frame, via a Z-direction adjustment device (Fig. 6, item 57; [0055]).  This feature allows tire material plies of different thickness to be received and stitched between the stitcher foot and the stitcher head [0055].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique, taught by Grolleman, of a Z-direction adjustment device to move the plurality of powered upper preparation rollers up and down relative to the splicer foot frame, to improve the similar splicing apparatus taught by Precht, in view of Taylor and Pizzorno, in the same way to allow relative movement between the upper and lower rollers which would allow tire material plies of different thickness to be received and stitched between the stitcher foot and the stitcher head.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742